Citation Nr: 1400476	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, January 2004 to May 2004, and September 2005 to December 2006, with subsequent verified Reserve service from August 1971 to August 1975, and service with the National Guard from August 1981 to August 2009, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, among other things, denied service connection for hypertension.  

As above, the RO denied service connection for hypertension in August 2007.  The Veteran filed a Notice of Disagreement in October 2007.  The RO issued a Statement of the Case in February 2008, which included consideration of the hypertension claim.  The Veteran then filed a substantive appeal in March 2008.  Although the Veteran only specifically listed the claims for increased rating of bilateral hearing loss and a left ankle fracture on the VA Form 9, he also checked the box indicating that he wished to appeal all the issues listed on his Statement of the Case.  As such, the claim for hypertension was properly perfected.  Therefore, even though the RO denied the application to reopen the claim for service connection for hypertension in March 2012, the Board had jurisdiction over the matter at that time and properly remanded it in March 2012.  

The Veteran requested a hearing with a Decision Review Officer (DRO) in March 2008.  The hearing was scheduled for July 30, 2009.  In June and July 2009 the Veteran filed requests to postpone the hearing.  The hearing was rescheduled for October 2009.  The Veteran failed to report for this hearing.  The Veteran's representative indicated on the June 2010 VA Form 646 that the Veteran requested a postponement of the hearing and the postponement should be afforded to the Veteran.  However, the hearing was rescheduled and neither the Veteran nor his representative provided a reason for his failure to attend the rescheduled hearing.  Further, neither the Veteran nor his representative have subsequently requested a hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension was aggravated beyond the natural progression of the disease by his periods of active service, including ACDUTRA.  The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

The record reflects that there are outstanding records which may be pertinent to the Veteran's claim on appeal.  In this regard, the Veteran contends in an October 2012 statement that his hypertension had increased in severity and he had been prescribed additional medications.  He indicated that he had an upcoming appointment with a cardiologist, Dr. E. J., to control his hypertension.  The Veteran also requested that VA contact his primary physician, Dr. M. B., about the current state of his hypertension.  

A review of the claims file shows that these treatment records were not associated with the claims file and there is no indication that efforts were made to obtain such private treatment records, including providing the Veteran with an authorization for release of information form for VA to obtain the records.  Given that the Veteran contends that his hypertension caused by or was aggravated beyond the natural progression of the disease as a result of his service, any relevant written opinion or other notation provided in these treatment records, if available, are potentially supportive of the Veteran's claim.  The Board, therefore, finds that any outstanding private treatment records pertaining to his hypertension should be obtained and associated with the claims file.  

As the claims file currently indicates that the Veteran receives ongoing treatment from VA, the RO should also obtain and associate with the claims file all outstanding VA treatment records pertinent to his hypertension.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran so that he can identify any healthcare provider who treated him for his hypertension, to include Dr. M. B. and Dr. E. J.  After securing any necessary authorization from him, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records referable to hypertension.

2.  Conduct any additional development deemed necessary based upon the receipt of the additional records, to include obtaining a supplemental medical opinion as to the nature and etiology of the hypertension; specifically, whether the hypertension was aggravated beyond the natural progression of the disease as a result of the Veteran's service.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


